Title: From George Washington to Charles, marquis de La Rouërie Armand Tuffin, 30 October 1782
From: Washington, George
To: Armand Tuffin, Charles, marquis de La Rouërie


                  
                     Sir
                     Head Quarters Newburg 30 Octr 1782
                  
                  I have to acknowledge the recet of your Letter of the 10th September—I am Extremely sorry that the situation of things has been such as to render it necessary for you to make such large advances to your Corps—the Zeal you have shewn for the good of the service & your exertions on this and every other occasion—deserves my thanks and you may be assured that I shall be happy in doing every thing in my power to contribute to the reputation of your Corps—whenever an opportunity may offer.
                  I inclose you a Letter from Capt Segond—I will be obliged to you to acquaint me with the circumstances relating to that affair that I may be able to judge of the propriety of his Claim.
                  
               